7 N.Y.3d 806 (2006)
VICTOR BATSHEVER, Appellant,
v.
BARON AUTO MALL, INC., Respondent.
Court of Appeals of New York.
Submitted June 26, 2006.
Decided August 31, 2006.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division entered in this action commenced in the Civil Court of the City of New York (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]). Motion for poor person relief dismissed as academic.